Exhibit 10.1

 

CROSSTEX ENERGY, INC.

2009 LONG-TERM INCENTIVE PLAN

(As Amended and Restated on May 9, 2013)

 

ARTICLE I.  ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment.  The Crosstex Energy, Inc. 2009
Long-Term Incentive Plan (the “Plan”), established as of March 17, 2009, is
hereby amended and restated by the Board of Directors of Crosstex Energy, Inc.,
a Delaware corporation, subject to stockholder approval as provided in
Section 1.3.

 

1.2                               Purpose.  The purposes of the Plan are to
attract able persons to enter the employ of the Company, to encourage Employees
and Consultants to remain in the employ or service of the Company and to provide
motivation to Employees and Consultants to put forth maximum efforts toward the
continued growth, profitability and success of the Company, by providing
incentives to such persons through the ownership and/or performance of the
Common Stock of Crosstex.  A further purpose of the Plan is to provide a means
through which the Company may attract able persons to become directors of the
Company and to provide such individuals with incentive and reward
opportunities.  Toward these objectives, Awards may be granted under the Plan to
Employees, Consultants and Outside Directors on the terms and subject to the
conditions set forth in the Plan.

 

1.3                               Effectiveness.  This amended and restated Plan
shall become effective as of May 9, 2013, following its adoption by the Board,
provided it is duly approved by the holders of at least a majority of the shares
of Common Stock present or represented and entitled to vote at a meeting of the
stockholders of Crosstex duly held in accordance with applicable law within
twelve months after the date of adoption of the amended and restated Plan by the
Board.  If the Plan is not so approved, the amended and restated Plan shall not
be effective and any Award granted under this amendment and restatement of the
Plan shall be null and void.

 

ARTICLE II.  DEFINITIONS

 

2.1                               Affiliate.  “Affiliate” means, with respect to
any Person, any other Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Person in question.  As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  With respect to an Incentive Stock
Option, “Affiliate” means a “parent corporation” or a “subsidiary corporation”
of Crosstex, as those terms are defined in Sections 424(e) and (f) of the Code.

 

2.2                               Award.  “Award” means an award granted to a
Participant in the form of an Option, Cash Award or Stock Award.  All Awards
shall be granted by, confirmed by, and subject to the terms of, an Award
Agreement.

 

2.3                               Award Agreement.  “Award Agreement” means a
written agreement between Crosstex and a Participant that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award.

 

2.4                               Board.  “Board” means the Board of Directors
of Crosstex.

 

2.5                               Cash Award.  “Cash Award” means an award
denominated and payable in cash.

 

1

--------------------------------------------------------------------------------


 

2.6                               Cause.  “Cause” means, except as otherwise
provided in an Award Agreement, (i) Participant has failed to perform the duties
assigned to him and such failure has continued for thirty (30) days following
delivery by the Company of written notice to Participant of such failure,
(ii) Participant has been convicted of a felony or misdemeanor involving moral
turpitude, (iii) Participant has engaged in acts or omissions against the
Company constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance, (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company, or (v) Participant has breached any obligation
under the Plan or Award Agreement.

 

2.7                               Change of Control.  “Change of Control” shall
have the meaning set forth in Section 13.1.

 

2.8                               Code.  “Code” means the Internal Revenue Code
of 1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

2.9                               Committee.  “Committee” means (i) with respect
to the application of this Plan to Employees, the Compensation Committee of the
Board or such other committee of the Board as may be designated by the Board to
administer the Plan, which committee shall consist of two or more non-employee
directors, each of whom is both a “non-employee director” under Rule 16b-3 of
the Exchange Act and an “outside director” under Section 162(m) of the Code, and
(ii) with respect to the application of this Plan to an Outside Director, the
Board.  To the extent that no Committee exists that has the authority to
administer the Plan, the functions of the Committee shall be exercised by the
Board.  If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3 or Section 162(m) of the Code, such noncompliance with such
requirements shall not affect the validity of Awards, grants, interpretations or
other actions of the Committee.

 

2.10                        Common Stock.  “Common Stock” means the common
stock, $.01 par value per share, of Crosstex, or any stock or other securities
of Crosstex hereafter issued or issuable in substitution or exchange for the
Common Stock.

 

2.11                        Company.  “Company” means Crosstex and its
Affiliates.

 

2.12                        Consultant.  “Consultant” means an individual
performing services for Crosstex or an Affiliate who is treated for tax purposes
as an independent contractor at the time of performance of the services.

 

2.13                        Crosstex.  “Crosstex” means Crosstex Energy, Inc., a
Delaware corporation, or any successor thereto.

 

2.14                        Effective Date.  “Effective Date” means the date
this amended and restated Plan becomes effective as provided in Section 1.3.

 

2.15                        Employee.  “Employee” means an employee of the
Company; provided, however, that the term Employee does not include an Outside
Director or a Consultant.

 

2.16                        Exchange Act.  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

2.17                        Executive Officer.  “Executive Officer” means a
“covered employee” within the meaning of Section 162(m)(3) of the Code or any
other executive officer designated by the Committee for

 

2

--------------------------------------------------------------------------------


 

purposes of exempting compensation payable under this Plan from the deduction
limitations of Section 162(m) of the Code.

 

2.18                        Fair Market Value.  “Fair Market Value” means the
closing sales price of a share of Common Stock on the applicable date (or if
there is no trading in the Common Stock on such date, on the next preceding date
on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee).  In the event the Common Stock is
not publicly traded at the time a determination of fair market value is required
to be made hereunder, the determination of fair market value shall be made in
good faith by the Committee.

 

2.19                        Grant Date.  “Grant Date” means the date an Award is
granted by the Committee.

 

2.20                        Incentive Stock Option.  “Incentive Stock Option”
means an Option that is intended to meet the requirements of Section 422(b) of
the Code.

 

2.21                        Nonqualified Stock Option.  “Nonqualified Stock
Option” means an Option that is not an Incentive Stock Option.

 

2.22                        Option.  “Option” means an option to purchase shares
of Common Stock granted to a Participant pursuant to Article VII.  An Option may
be either an Incentive Stock Option or a Nonqualified Stock Option, as
determined by the Committee.

 

2.23                        Outside Director.  “Outside Director” means a
“non-employee director” of the Company, as defined in Rule 16b-3.

 

2.24                        Participant.  “Participant” means an Employee,
Consultant or Outside Director to whom an Award has been granted under the Plan.

 

2.25                        Performance Award.  “Performance Award” means an
award made pursuant to this Plan to a Participant, which Award is subject to the
attainment of one or more Performance Goals.

 

2.26                        Performance Goal.  “Performance Goal” means a
standard established by the Committee, to determine in whole or in part whether
a Performance Award shall be earned.

 

2.27                        Person.  “Person” means an individual or a
corporation, limited liability company, partnership, joint venture, trust,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

 

2.28                        Plan.  “Plan” means this Crosstex Energy, Inc. 2009
Long-Term Incentive Plan, as amended from time to time.

 

2.29                        Restricted Stock.  “Restricted Stock” means shares
of Common Stock granted to a Participant pursuant to Article VIII, which are
subject to such restrictions as may be determined by the Committee.  Restricted
Stock shall constitute issued and outstanding shares of Common Stock for all
corporate purposes.

 

2.30                        Restricted Stock Unit.  “Restricted Stock Unit”
means an Award granted to a Participant pursuant to Article IX that is valued by
reference to a share of Common Stock, which value may be paid to the Participant
by delivery, as the Committee shall determine, of cash, Common Stock, or any
combination thereof, and that has such restrictions as may be determined by the
Committee.

 

3

--------------------------------------------------------------------------------


 

2.31                        Restriction Period.  “Restriction Period” means the
period of time established by the Committee at the time of a grant of Restricted
Stock during which an Award of Restricted Stock or Restricted Stock Units shall
be fully or partially forfeitable.

 

2.32                        Rule 16b-3.  “Rule 16b-3” means Rule 16b-3
promulgated by the SEC under the Exchange Act, or any successor rule or
regulation thereto as in effect from time to time.

 

2.33                        Stock Award.  “Stock Award” means an Award of shares
of Common Stock or units denominated in Common Stock, including an Award of
Restricted Stock or Restricted Stock Units.

 

ARTICLE III.  PLAN ADMINISTRATION

 

3.1                               Plan Administrator.  The Plan shall be
administered by the Committee.  The Committee may, subject to applicable law,
delegate some or all of its power to the Chief Executive Officer or other
executive officer of the Company as the Committee deems appropriate; provided,
that (i) in no event shall the Committee delegate its power with regard to the
grant of an Award to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the period an Award to such employee
would be outstanding, and (ii) in no event shall the Committee delegate its
power with regard to the selection for participation in the Plan of an officer
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an Award to such an officer or other
person.

 

3.2                               Authority of Administrator.  The Committee
shall have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.  The Committee shall have all
the authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan.  Without limiting the generality of
the preceding sentence, but subject to the limitation that none of the
enumerated powers of the Committee shall be deemed to include any action that
would cause a tax to be imposed on a Participant pursuant to Section 409A of the
Code, the Committee shall have the exclusive right to: (i) interpret the Plan
and the Award Agreements executed hereunder; (ii) determine eligibility for
participation in the Plan; (iii) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (iv) construe any
ambiguous provision of the Plan or any Award Agreement; (v) prescribe the form
of the Award Agreements embodying Awards granted under the Plan; (vi) correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award Agreement; (vii) issue administrative guidelines as an aid to
administering the Plan and make changes in such guidelines as the Committee from
time to time deems proper; (viii) make regulations for carrying out the Plan and
make changes in such regulations as the Committee from time to time deems
proper; (ix) determine whether Awards should be granted singly or in
combination; (x) to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions and limitations; (xi) accelerate the exercise,
vesting or payment of an Award when such action or actions would be in the best
interests of the Company; (xii) grant Awards in replacement of Awards previously
granted under the Plan or any other employee benefit plan of the Company; and
(xiii) take any and all other actions the Committee deems necessary or advisable
for the proper operation or administration of the Plan.  Notwithstanding
anything herein to the contrary, except in connection with a corporate
transaction involving the Company as provided in Section 4.2 (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of outstanding awards may not be
amended to reduce the exercise price of outstanding Options or cancel, exchange,
substitute, buyout or surrender outstanding Options in exchange for cash, other
awards or Options with an exercise price that is less than the exercise price of
the original Options without stockholder approval.

 

4

--------------------------------------------------------------------------------


 

3.3                               Discretionary Authority.  The Committee shall
have full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan, including,
without limitation, its construction of the terms of the Plan and its
determination of eligibility for participation and Awards under the Plan.  The
decisions of the Committee and its actions with respect to the Plan shall be
final, conclusive and binding on all persons having or claiming to have any
right or interest in or under the Plan, including Participants and their
respective estates, beneficiaries and legal representatives.

 

3.4                               Liability; Indemnification.  No member of the
Committee nor any person to whom authority has been delegated, shall be
personally liable for any action, interpretation or determination made in good
faith with respect to the Plan or Awards granted hereunder, and each member of
the Committee (or delegatee of the Committee) shall be fully indemnified and
protected by Crosstex with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law.

 

ARTICLE IV.  SHARES SUBJECT TO THE PLAN

 

4.1                               Available Shares.  The maximum number of
shares of Common Stock that shall be available for grant of Awards under the
Plan shall not exceed a total of 4,385,000 shares, subject to adjustment as
provided in Sections 4.2 and 4.3; provided, however, the maximum number of
shares of Common Stock for which Options or Stock Awards may be granted under
the Plan to any one Participant during a calendar year is 250,000.  All shares
of Common Stock that remain available for issuance hereunder may be issued as
Incentive Stock Options.  No Participant may be granted Cash Awards resulting in
the payment of more than $2 million in any calendar year.  Shares of Common
Stock issued pursuant to the Plan may be shares of original issuance or treasury
shares or a combination of the foregoing, as the Committee, in its absolute
discretion, shall from time to time determine.

 

4.2                               Adjustments for Recapitalizations and
Reorganizations.

 

(a)                                 The shares with respect to which Awards may
be granted under the Plan are shares of Common Stock as presently constituted,
but if, and whenever, prior to the expiration or satisfaction of an Award
theretofore granted, Crosstex shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock in the
form of Crosstex Common Stock without receipt of consideration by Crosstex, the
number of shares of Common Stock with respect to which such Award may thereafter
be exercised or satisfied, as applicable, (i) in the event of an increase in the
number of outstanding shares, shall be proportionately increased, and the
exercise price per share shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding shares, shall be proportionately
reduced, and the exercise price per share shall be proportionately increased.

 

(b)                                 If Crosstex recapitalizes or otherwise
changes its capital structure, thereafter upon any exercise or satisfaction, as
applicable, of an Award theretofore granted the Participant shall be entitled to
(or entitled to purchase, if applicable) under such Award, in lieu of the number
of shares of Common Stock then covered by such Award, the number and class of
shares of stock or other securities to which the Participant would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
such recapitalization, the Participant had been the holder of record of the
number of shares of Common Stock then covered by such Award.

 

(c)                                  In the event of changes in the outstanding
Common Stock by reason of a reorganization, merger, consolidation, combination,
separation (including a spin-off or other distribution of stock or property),
exchange, or other relevant change in capitalization occurring

 

5

--------------------------------------------------------------------------------


 

after the date of grant of any Award and not otherwise provided for by this
Section 4.2, any outstanding Awards and any Award Agreements evidencing such
Awards shall be subject to adjustment by the Committee in its absolute
discretion as to the number, price and kind of shares or other consideration
subject to, and other terms of, such Awards to reflect such changes in the
outstanding Common Stock.

 

(d)                                 In the event of any changes in the
outstanding Common Stock provided for in this Section 4.2, the aggregate number
of shares available for grant of Awards under the Plan may be equitably adjusted
by the Committee, whose determination shall be conclusive. Any adjustment
provided for in this Section 4.2 shall be subject to any required stockholder
action.

 

4.3                               Adjustments for Awards.  The Committee shall
have full discretion to determine the manner in which shares of Common Stock
available for grant of Awards under the Plan are counted.  Without limiting the
discretion of the Committee under this Section 4.3, unless otherwise determined
by the Committee, the following rules shall apply for the purpose of determining
the number of shares of Common Stock available for grant of Awards under the
Plan:

 

(a)                                 Stock-Based Awards.  The grant of Options
and Stock Awards shall reduce the number of shares available for grant of Awards
under the Plan by the number of shares subject to such Award.

 

(b)                                 Termination.  If any Award referred to in
paragraph (a) above is canceled or forfeited, or terminates, expires or lapses
for any reason, the shares then subject to such Award shall again be available
for grant of Awards under the Plan.

 

(c)                                  Payment of Exercise Price and Withholding
Taxes.  If previously acquired shares of Common Stock are used to pay the
exercise price of an Award, the number of shares available for grant of Awards
under the Plan shall not be increased by the number of shares delivered as
payment of such exercise price.  If previously acquired shares of Common Stock
are used to pay withholding taxes payable upon exercise, vesting or payment of
an Award, or shares of Common Stock that would be acquired upon exercise,
vesting or payment of an Award are withheld to pay withholding taxes payable
upon exercise, vesting or payment of such Award, the number of shares available
for grant of Awards under the Plan shall not be increased by the number of
shares delivered or withheld as payment of such withholding taxes.

 

(d)                                 Fractional Shares.  If any such adjustment
would result in a fractional security being (i) available under the Plan, such
fractional security shall be disregarded or (ii) subject to an Award, Crosstex
shall pay the holder of such Award, in connection with the first vesting,
exercise or settlement of such Award in whole or in part occurring after such
adjustment, an amount in cash determined by multiplying (x) the fraction of such
security (rounded to the nearest hundredth) by (y) the excess, if any, of the
Fair Market Value on the vesting, exercise or settlement date over the exercise
price, if any, of such Award.

 

ARTICLE V.  ELIGIBILITY

 

All Employees, Consultants and Outside Directors are eligible to participate in
the Plan.  The Committee shall recommend, from time to time, Participants from
those Employees, Consultants and Outside Directors who, in the opinion of the
Committee, can further the Plan purposes.  Once a Participant is recommended for
an Award by the Committee, the Committee shall determine the type and size of
Award to be granted to the Participant and shall establish in the related Award
Agreement the

 

6

--------------------------------------------------------------------------------


 

terms, conditions, restrictions and/or limitations applicable to the Award, in
addition to those set forth in the Plan and the administrative rules and
regulations, if any, established by the Committee.

 

ARTICLE VI.  FORM OF AWARDS

 

Awards may, at the Committee’s sole discretion, be granted under the Plan in the
form of Options, Stock Awards, Restricted Stock, Performance Awards or a
combination thereof.  All Awards shall be subject to the terms, conditions,
restrictions and limitations of the Plan.  The Committee may, in its absolute
discretion, subject any Award to such other terms, conditions, restrictions
and/or limitations (including, but not limited to, the time and conditions of
exercise, vesting or payment of an Award and restrictions on transferability of
any shares of Common Stock issued or delivered pursuant to an Award), provided
they are not inconsistent with the terms of the Plan.  Awards under a particular
Article of the Plan need not be uniform, and Awards under more than one
Article of the Plan may be combined into a single Award Agreement.  Any
combination of Awards may be granted at one time and on more than one occasion
to the same Participant.

 

ARTICLE VII.  OPTIONS

 

7.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Options.  Options granted under
the Plan may be Incentive Stock Options or Nonqualified Stock Options, or a
combination of both; provided, however, that Incentive Stock Options may be
granted only to Employees.

 

7.2                               Terms and Conditions of Options.  An Option
shall be exercisable in whole or in such installments and at such times as may
be determined by the Committee.  The price at which a share of Common Stock may
be purchased upon exercise of a Nonqualified Stock Option shall be determined by
the Committee, but such exercise price shall not be less than 100% of the Fair
Market Value per share of Common Stock on the Grant Date.  Except as otherwise
provided in Section 7.3, the term of each Option shall be as specified by the
Committee; provided, however, that, no Options shall be exercisable later than
ten years from the Grant Date.  Options may be granted with respect to
Restricted Stock or shares of Common Stock that are not Restricted Stock, as
determined by the Committee in its absolute discretion.  In no event shall an
Award of Options include any right to receive dividends or dividend equivalent
payments in connection with the Common Stock that is subject to such Options or
with respect to periods occurring prior to the exercise of such Options.

 

7.3                               Restrictions Relating to Incentive Stock
Options.  Options granted in the form of Incentive Stock Options shall, in
addition to being subject to the terms and conditions of Section 7.2, comply
with Section 422(b) of the Code.  Accordingly, no Incentive Stock Options shall
be granted later than ten years from the date of adoption of the Plan by the
Board.  To the extent that the aggregate Fair Market Value (determined at the
time the respective Incentive Stock Option is granted) of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an individual during any calendar year under all incentive stock option plans of
Crosstex and its Affiliates exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.  The Committee shall
determine, in accordance with the applicable provisions of the Code, which of a
Participant’s Incentive Stock Options will not constitute Incentive Stock
Options because of such limitation and shall notify the Participant of such
determination as soon as practicable after such determination.  The price at
which a share of Common Stock may be purchased upon exercise of an Incentive
Stock Option shall be determined by the Committee, but such exercise price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
Grant Date.  No Incentive Stock Option shall be granted to an Employee under the
Plan if, at the time such Option is granted, such Employee owns stock possessing
more than 10% of the total combined voting power of all classes of stock of
Crosstex or an Affiliate,

 

7

--------------------------------------------------------------------------------


 

within the meaning of Section 422(b)(6) of the Code, unless (i) on the Grant
Date of such Option, the exercise price of such Option is at least 110% of the
Fair Market Value of the Common Stock subject to the Option and (ii) such Option
by its terms is not exercisable after the expiration of five years from the
Grant Date of the Option.

 

7.4                               Additional Terms and Conditions.  The
Committee may subject any Award of an Option to such other terms, conditions,
restrictions and/or limitations as it determines are necessary or appropriate,
provided they are not inconsistent with the Plan.

 

7.5                               Exercise of Options.  Subject to the terms and
conditions of the Plan, Options shall be exercised by the delivery of a written
notice of exercise to Crosstex, setting forth the number of shares of Common
Stock with respect to which the Option is to be exercised, accompanied by full
payment for such shares.

 

Upon exercise of an Option, the exercise price of the Option shall be payable to
Crosstex in full either: (i) in cash or an equivalent acceptable to the
Committee, or (ii) in the absolute discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, by
tendering one or more previously acquired nonforfeitable shares of Common Stock
that have been owned by the Participant or by reducing the number of shares
issuable upon exercise of the Option, in either case having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price
(including an actual or deemed multiple series of exchanges of such shares), or
(iii) in a combination of the forms of payment specified in clauses (i) and
(ii) above.

 

From and after such time as Crosstex registers the Common Stock under Section 12
of the Exchange Act, payment of the exercise price of an Option may also be
made, in the absolute discretion of the Committee, by delivery to Crosstex or
its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares with respect to which the Option is exercised and deliver
the sale or margin loan proceeds directly to Crosstex to pay the exercise price
and any required withholding taxes.

 

As soon as reasonably practicable after receipt of written notification of
exercise of an Option and full payment of the exercise price and any required
withholding taxes, Crosstex shall deliver to the Participant, in the
Participant’s name, a stock certificate or certificates in an appropriate amount
based upon the number of shares of Common Stock purchased under the Option.

 

7.6                               Termination of Employment or Service.  Each
Award Agreement embodying the Award of an Option shall set forth the extent to
which the Participant shall have the right to exercise the Option following
termination of the Participant’s employment or service with the Company.  Such
provisions shall be determined by the Committee in its absolute discretion, need
not be uniform among all Options granted under the Plan and may reflect
distinctions based on the reasons for termination of employment or service.  In
the event a Participant’s Award Agreement embodying the award of an Option does
not set forth such termination provisions, the following termination provisions
shall apply with respect to such Award:

 

(a)                                 Death, Disability or Retirement.  If the
employment or service of a Participant shall terminate by reason of death,
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code) or retirement with the approval of the Committee on or after the
Participant’s attainment of age 60, each outstanding Option held by the
Participant shall become vested and may be exercised until the earlier of
(i) the expiration of one year (three months in the case of an Incentive Stock
Option held by a retired Participant) from the date of such termination of
employment or service, or (ii) the expiration of the term of such Option.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Other Termination.  If the employment or
service of a Participant shall terminate for any reason other than a reason set
forth in paragraph (a) above or paragraph (c) below, whether on a voluntary or
involuntary basis, each outstanding Option held by the Participant may be
exercised, to the extent then vested, until the earlier of (i) the expiration of
three months from the date of such termination of employment or service, or
(ii) the expiration of the term of such Option.

 

(c)                                  Termination for Cause.  Notwithstanding
paragraphs (a) and (b) above, if the employment or service of a Participant is
terminated for Cause, all outstanding Options held by the Participant shall
immediately be forfeited to the Company and no additional exercise period shall
be allowed, regardless of the vested status of the Option.

 

ARTICLE VIII.  RESTRICTED STOCK

 

8.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Restricted Stock.  Restricted
Stock shall be awarded in such numbers and at such times as the Committee shall
determine.

 

8.2                               Restriction Period.  At the time an Award of
Restricted Stock is granted, the Committee shall establish the Restriction
Period applicable to such Restricted Stock.  Each Award of Restricted Stock may
have a different Restriction Period, in the discretion of the Committee.  The
Restriction Period applicable to a particular Award of Restricted Stock shall
not be changed except as permitted by Article IV or Section 8.3 of this Article.

 

8.3                               Other Terms and Conditions.  Restricted Stock
awarded to a Participant under the Plan shall be represented by a stock
certificate registered in the name of the Participant or, at the option of
Crosstex, in the name of a nominee of Crosstex.  Subject to the terms and
conditions of the Award Agreement, a Participant to whom Restricted Stock has
been awarded shall have the right to receive dividends thereon during the
Restriction Period, to vote the Restricted Stock and to enjoy all other
stockholder rights with respect thereto, except that (i) the Participant shall
not be entitled to possession of the stock certificate representing the
Restricted Stock until the Restriction Period shall have expired, (ii) Crosstex
shall retain custody of the Restricted Stock during the Restriction Period,
(iii) the Participant may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the Restricted Stock during the Restriction Period, and
(iv) a breach of the terms and conditions established by the Committee pursuant
to the Award of the Restricted Stock shall cause a forfeiture of the Restricted
Stock.  At the time of an Award of Restricted Stock, the Committee may, in its
absolute discretion, prescribe additional terms, conditions, restrictions and/or
limitations applicable to the Restricted Stock, including, but not limited to,
rules pertaining to the termination of employment or service by reason of death,
permanent and total disability, retirement or otherwise, of a Participant prior
to expiration of the Restriction Period.

 

8.4                               Payment for Restricted Stock.  A Participant
shall not be required to make any payment for Restricted Stock awarded to the
Participant, except to the extent otherwise required by the Committee or by
applicable law.

 

8.5                               Miscellaneous.  Nothing in this Article shall
prohibit the exchange of shares of Restricted Stock issued under the Plan
pursuant to a plan of reorganization for stock or securities of Crosstex or
another corporation that is a party to the reorganization, but the stock or
securities so received for shares of Restricted Stock shall, except as provided
in Article IV or XII, become subject to the restrictions applicable to the Award
of such Restricted Stock.  Any shares of stock received as a result of a stock
split or stock dividend with respect to shares of Restricted Stock shall also
become subject to the restrictions applicable to the Award of such Restricted
Stock.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IX.  RESTRICTED STOCK UNITS

 

9.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Restricted Stock Units. 
Restricted Stock Units shall be awarded in such numbers and at such times as the
Committee shall determine.

 

9.2                               Restriction Period.  At the time an Award of
Restricted Stock Units is granted, the Committee shall establish the Restriction
Period applicable to such Restricted Stock Units.  Each Award of Restricted
Stock Units may have a different Restriction Period, in the discretion of the
Committee.  The Restriction Period applicable to a particular Award of
Restricted Stock Units shall not be changed except as permitted by Article IV or
Section 9.3 of this Article.

 

9.3                               Other Terms and Conditions.  At the time of an
Award of Restricted Stock Units, the Committee may, in its absolute discretion,
prescribe additional terms, conditions, restrictions and/or limitations
applicable to the Restricted Stock Units, including, but not limited to,
rules pertaining to (a) the right to receive dividend equivalents with respect
to such Restricted Stock Units during the Restriction Period, and (b) the
termination of employment or service by reason of death, permanent and total
disability, retirement or otherwise, of a Participant prior to expiration of the
Restriction Period.  A Participant receiving an Award of Restricted Stock Units
shall not possess voting rights with respect to such Award.

 

ARTICLE X.  STOCK AWARDS

 

10.1                        General; Terms and Conditions.  An Award may be in
the form of a Stock Award.  The terms, conditions and limitations applicable to
any Stock Awards granted pursuant to this Plan shall be determined by the
Committee.  Any Stock Award that is not an Award of Restricted Stock Units shall
be subject to the specific provisions for Restricted Stock set forth in
Article VIII.

 

ARTICLE XI.  CASH AWARDS

 

11.1                        General; Terms and Conditions.  An Award may be in
the form of a Cash Award.  The terms, conditions and limitations applicable to
any Cash Awards granted pursuant to this Plan shall be determined by the
Committee.

 

ARTICLE XII.  PERFORMANCE AWARDS

 

12.1                        General.  Without limiting the type or number of
Awards that may be made under the other provisions of this Plan, an Award may be
in the form of a Performance Award.  The terms, conditions and limitations
applicable to any Performance Awards granted to Participants pursuant to this
Plan shall be determined by the Committee, subject to the limitations specified
below.  In no event shall a Performance Award include any right to receive
dividend payments or dividend equivalent payments during periods occurring prior
to the vesting of such Performance Award.  Any Stock Award which is a
Performance Award shall have a minimum Restriction Period of one year from the
date of grant, provided that the Committee may provide for earlier vesting
following a Change of Control or other specified events involving the Company,
or upon a termination of employment or service by reason of disability,
retirement, (in the case of a Stock Award that is not intended to be qualified
performance-based compensation under Section 162(m) of the Code), death or
termination of service subject to the limitations specified below.  The
Committee shall set Performance Goals in its sole discretion which, depending on
the extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.

 

10

--------------------------------------------------------------------------------


 

12.2                        Nonqualified Performance Awards.  Performance Awards
granted to Employees, Consultants or Outside Directors that are not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code shall be based on achievement of such Performance Goals and be subject to
such terms, conditions and restrictions as the Committee or its delegate shall
determine.

 

12.3                        Qualified Performance Awards.  Performance Awards
granted to Executive Officers under this Plan that are intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code shall
be paid, vested or otherwise deliverable solely on account of the attainment of
one or more pre-established, objective Performance Goals established and
administered by the Committee in accordance with Section 162(m) of the Code
prior to the earlier to occur of (x) 90 days after the commencement of the
period of service to which the Performance Goal relates and (y) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain.  A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met.

 

(a)                                 Such a Performance Goal may be based on one
or more business criteria that apply to an Executive Officer, one or more
business units, divisions or sectors of the Company, or the Company as a whole,
and if so desired by the Committee, by comparison with a peer group of
companies.  A Performance Goal may include one or more of the following and need
not be the same for each Executive Officer:

 

·                  revenue and income measures (which include revenue, gross
margin, income from operations, net income, net sales and earnings per share);

 

·                  expense measures (which include costs of goods sold, selling,
general and administrative expenses and overhead costs);

 

·                  operating measures (which include volumes, margin, operating
results, other operating measures and productivity);

 

·                  cash flow measures (which include net cash flow from
operating activities and working capital);

 

·                  liquidity measures (which include earnings before or after
the effect of certain items such as interest, taxes, depreciation and
amortization, and free cash flow);

 

·                  leverage measures (which include debt-to-equity ratio and net
debt);

 

·                  market measures (which include market share, stock price,
total shareholder return and market capitalization measures);

 

·                  return measures (which include return on equity, return on
assets and return on invested capital);

 

·                  corporate value measures (which include compliance, safety,
environmental and personnel matters); and

 

11

--------------------------------------------------------------------------------


 

·                  other measures such as those relating to acquisitions,
dispositions or customer satisfaction.

 

(b)                                 Unless otherwise stated, such a Performance
Goal need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo,
performance relative to a peer group determined by the Committee or limiting
economic losses (measured, in each case, by reference to specific business
criteria).  In interpreting Plan provisions applicable to Performance Goals and
qualified Performance Awards, it is the intent of this Plan to conform with
Section 162(m) of the Code, including, without limitation, Treasury Regulation
§1.162-27(e)(2)(i), as to grants to Executive Officers and the Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions.  Prior to the payment of any compensation based on the achievement
of Performance Goals applicable to qualified Performance Awards, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied.  Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee to the extent permitted by Section 162(m) of the Code.

 

(c)                                  The Committee shall adjust the Performance
Goals (either up or down) and the level of the Performance Award that a
Participant may earn under this Plan, to the extent permitted pursuant to
Section 162(m) of the Code, if it determines that the occurrence of external
changes or other unanticipated business conditions have materially affected the
fairness of the goals and have unduly influenced the Company’s ability to meet
them, including without limitation, events such as material acquisitions,
changes in the capital structure of the Company, and extraordinary accounting
changes.  In addition, Performance Goals and Performance Awards shall be
calculated without regard to any changes in accounting standards that may be
required by the Financial Accounting Standards Board after such Performance
Goals are established.  Further, in the event a period of service to which a
Performance Goal relates is less than twelve months, the Committee shall have
the right, in its sole discretion, to adjust the Performance Goals and the level
of Performance Award opportunity.

 

ARTICLE XIII.  CHANGE OF CONTROL

 

13.1                        Definition of Change of Control.  A “Change of
Control” means: (a) the consummation of a merger or consolidation of Crosstex,
Crosstex Energy GP, LLC or Crosstex Energy, L.P. with or into another entity or
any other transaction,  the result of which is that any Person (other than
Crosstex, Crosstex Energy GP, LLC or Crosstex Energy, L.P. (or their
subsidiaries)) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% or more of the voting power of
the outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent entity of such continuing or surviving
entity; (b) the sale, transfer or other disposition of all or substantially all
of the Company’s assets; or (c) a change in the composition of the Board as a
result of which fewer than 50% of the incumbent directors are directors who
either (i) had been directors of Crosstex on the date 12 months prior to the
date of the event that may constitute a Change of Control (the “original
directors”) or (ii) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved.

 

13.2                        Effect on Outstanding Awards.  Immediately prior to
a Change of Control, all Awards shall automatically vest and become payable or
exercisable, as the case may be, in full.  In this regard, all Restriction
Periods shall terminate.  The phrase “Immediately prior to a Change of Control”
shall be

 

12

--------------------------------------------------------------------------------


 

understood to mean sufficiently in advance of a Change of Control to permit
Participants to take all steps reasonably necessary to exercise an Award, if
applicable, and to deal with the Common Stock underlying all Awards so that all
Awards and Common Stock issuable with respect thereto may be treated in the same
manner as the shares of stock of other stockholders in connection with the
Change of Control.  Notwithstanding the foregoing, payment of any Award subject
to Section 409A of the Code shall not be accelerated upon a Change of Control
unless such Change of Control qualifies as a “change in control event” within
the meaning of Treas. Reg. Section 1.409A-3(i)(5).

 

ARTICLE XIV.  AMENDMENT AND TERMINATION

 

14.1                        Plan Amendment and Termination.  The Board may at
any time suspend, terminate, amend or modify the Plan, in whole or in part;
provided, however, that no amendment or modification of the Plan shall become
effective without the approval of such amendment or modification by the
stockholders of Crosstex (i) if such amendment or modification increases the
maximum number of shares subject to the Plan (except as provided in Article IV)
or changes the designation or class of persons eligible to receive Awards under
the Plan, or (ii) if counsel for Crosstex determines that such approval is
otherwise required by or necessary to comply with applicable law.  The Plan, as
amended and restated, shall terminate upon the earlier of (i) the termination of
the Plan by the Board, or (ii) the expiration of ten years from the Effective
Date; provided that, with respect to clause (ii) of this sentence, the approval
described in Section 1.3 of the Plan is obtained, it being understood that if
such approval is not obtained, this amended and restated Plan shall not be
effective.  Upon termination of the Plan, the terms and provisions of the Plan
shall, notwithstanding such termination, continue to apply to Awards granted
prior to such termination.  No suspension, termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the consent of the Participant (or
the permitted transferee) holding such Award.

 

14.2                        Award Amendment.  The Board may amend the terms of
any outstanding Award granted pursuant to this Plan, but no such amendment shall
adversely affect in any material way the Participant’s (or a permitted
transferee’s) rights under an outstanding Award without the consent of the
Participant (or the permitted transferee) holding such Award; provided, however,
that no amendment shall be made that would cause the exercise price of an Option
to be less than the Fair Market Value of the Common Stock subject to the Option
on the Grant Date.

 

ARTICLE XV.  MISCELLANEOUS

 

15.1                        Award Agreements.  After the Committee grants an
Award under the Plan to a Participant, Crosstex and the Participant shall enter
into an Award Agreement setting forth the terms, conditions, restrictions and/or
limitations applicable to the Award and such other matters as the Committee may
determine to be appropriate.  The terms and provisions of the respective Award
Agreements need not be identical.  All Award Agreements shall be subject to the
provisions of the Plan, and in the event of any conflict between an Award
Agreement and the Plan, the terms of the Plan shall govern.

 

15.2                        Listing Conditions.

 

(a)                                 As long as the Common Stock is listed on a
national securities exchange or system sponsored by a national securities
association, the issuance of any shares of Common Stock pursuant to an Award
shall be conditioned upon such shares being listed on such exchange or system. 
Crosstex shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Option or other Award with
respect to such shares shall be suspended until such listing has been effected.

 

13

--------------------------------------------------------------------------------


 

(b)                                 If at any time counsel to Crosstex or its
Affiliates shall be of the opinion that any sale or delivery of shares of Common
Stock pursuant to an Award is or may in the circumstances be unlawful or result
in the imposition of excise taxes on Crosstex or its Affiliates under the
statutes, rules or regulations of any applicable jurisdiction, Crosstex or its
Affiliates shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act of 1933, as amended, or otherwise, with respect to
shares of Common Stock or Awards, and the right to exercise any Option or other
Award shall be suspended until, in the opinion of said counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
Crosstex or its Affiliates.

 

(c)                                  Upon termination of any period of
suspension under this Section 15.2, any Award affected by such suspension which
shall not then have expired or terminated shall be reinstated as to all shares
available before such suspension and as to shares which would otherwise have
become available during the period of such suspension, but no such suspension
shall extend the term of any Award.

 

15.3                        Additional Conditions.  Notwithstanding anything in
the Plan to the contrary: (i) Crosstex may, if it shall determine it necessary
or desirable for any reason, at the time of grant of any Award or the issuance
of any shares of Common Stock pursuant to any Award, require the recipient of
the Award or such shares of Common Stock, as a condition to the receipt thereof,
to deliver to Crosstex a written representation of present intention to acquire
the Award or such shares of Common Stock for his or her own account for
investment and not for distribution; (ii) the certificate for shares of Common
Stock issued to a Participant may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer, and (iii) all certificates
for shares of Common Stock delivered under the Plan shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the SEC, any stock
exchange upon which the Common Stock is then quoted, any applicable federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

15.4                        Nonassignability.  No Award granted under the Plan
may be sold, transferred, pledged, exchanged, hypothecated or otherwise disposed
of, other than by will or pursuant to the applicable laws of descent and
distribution.  Further, no such Award shall be subject to execution, attachment
or similar process.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of an Award not specifically permitted by the
Plan or the Award Agreement shall be null and void and without effect.  All
Awards granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant or, in the event of the Participant’s
legal incapacity, by his or her guardian or legal representative. 
Notwithstanding the foregoing, to the extent specifically provided by the
Committee, an Award, including an Option, may be transferred by a Participant
without consideration to immediate family members or related family trusts,
limited partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.

 

15.5                        Withholding Taxes.  The Company shall be entitled to
deduct from any payment made under the Plan, regardless of the form of such
payment, the amount of all applicable income and employment taxes required by
law to be withheld with respect to such payment, may require the Participant to
pay to the Company such withholding taxes prior to and as a condition of the
making of any payment or the issuance or delivery of any shares of Common Stock
under the Plan, and shall be entitled to deduct from any other compensation
payable to the Participant any withholding obligations with respect to Awards
under the Plan.  In accordance with any applicable administrative guidelines it
establishes, the Committee may allow a Participant to pay the amount of taxes
required by law to be withheld from or with respect to an Award by
(i) withholding shares of Common Stock from any payment

 

14

--------------------------------------------------------------------------------


 

of Common Stock due as a result of such Award, or (ii) permitting the
Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having a Fair Market Value equal to the amount of such
required withholding taxes.  No payment shall be made and no shares of Common
Stock shall be issued pursuant to any Award unless and until the applicable tax
withholding obligations have been satisfied.

 

15.6                        No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered pursuant to the Plan or any Award
granted hereunder, and except as otherwise provided herein, no payment or other
adjustment shall be made in respect of any such fractional share.

 

15.7                        Notices.  All notices required or permitted to be
given or made under the Plan or any Award Agreement shall be in writing and
shall be deemed to have been duly given or made if (i) delivered personally,
(ii) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (iii) sent by prepaid overnight
courier service, or (iv) sent by telecopy or facsimile transmission, answer back
requested, to the person who is to receive it at the address that such person
has theretofore specified by written notice delivered in accordance herewith. 
Such notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefor, or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received.  Crosstex or a Participant may
change, at any time and from time to time, by written notice to the other, the
address that it or such Participant had theretofore specified for receiving
notices.  Until such address is changed in accordance herewith, notices
hereunder or under an Award Agreement shall be delivered or sent (i) to a
Participant at his or her address as set forth in the records of the Company or
(ii) to Crosstex at the principal executive offices of Crosstex clearly marked
“Attention: LTIP Administrator.”

 

15.8                        Binding Effect.  The obligations of Crosstex under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of Crosstex, or
upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of Crosstex.  The terms and
conditions of the Plan shall be binding upon each Participant and his or her
heirs, legatees, distributees and legal representatives.

 

15.9                        Severability.  If any provision of the Plan or any
Award Agreement is held to be illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining provisions of the Plan or such
agreement, as the case may be, but such provision shall be fully severable and
the Plan or such agreement, as the case may be, shall be construed and enforced
as if the illegal or invalid provision had never been included herein or
therein.

 

15.10                 No Restriction of Corporate Action.  Nothing contained in
the Plan shall be construed to prevent Crosstex or any Affiliate from taking any
corporate action (including any corporate action to suspend, terminate, amend or
modify the Plan) that is deemed by Crosstex or such Affiliate to be appropriate
or in its best interest, whether or not such action would have an adverse effect
on the Plan or any Awards made or to be made under the Plan.  No Participant or
other person shall have any claim against Crosstex or any Affiliate as a result
of such action.

 

15.11                 Governing Law.  The Plan shall be governed by and
construed in accordance with the internal laws (and not the principles relating
to conflicts of laws) of the State of Delaware except as superseded by
applicable federal law.

 

15.12                 No Right, Title or Interest in Company Assets.  No
Participant shall have any rights as a stockholder of Crosstex as a result of
participation in the Plan until the date of issuance of a stock

 

15

--------------------------------------------------------------------------------


 

certificate in his or her name and, in the case of Restricted Stock, unless and
until such rights are granted to the Participant pursuant to the Plan.  To the
extent any person acquires a right to receive payments from the Company under
the Plan, such rights shall be no greater than the rights of an unsecured
general creditor of the Company, and such person shall not have any rights in or
against any specific assets of the Company.  All of the Awards granted under the
Plan shall be unfunded.

 

15.13                 Risk of Participation.  Nothing contained in the Plan
shall be construed either as a guarantee by Crosstex or its Affiliates, or their
respective stockholders, directors, officers or employees, of the value of any
assets of the Plan or as an agreement by Crosstex or its Affiliates, or their
respective stockholders, directors, officers or employees, to indemnify anyone
for any losses, damages, costs or expenses resulting from participation in the
Plan.

 

15.14                 Section 409A of the Code.  All Awards under this Plan are
intended either to be exempt from, or to comply with the requirements of
Section 409A of the Code, and this Plan and all Awards shall be interpreted and
operated in a manner consistent with that intention.  Notwithstanding anything
in this Plan to the contrary, if any Plan provision or Award under this Plan
would result in the imposition of an applicable tax under Section 409A of the
Code, that Plan provision or Award shall be reformed to avoid imposition of the
applicable tax and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.

 

15.15                 No Guarantee of Tax Consequences.  No person connected
with the Plan in any capacity, including, but not limited to, Crosstex and the
Affiliates and their respective directors, officers, agents and employees, makes
any representation, commitment or guarantee that any tax treatment, including,
but not limited to, federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any Awards or payments thereunder
made to or for the benefit of a Participant under the Plan or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

 

15.16                 Continued Employment or Service.  Nothing contained in the
Plan or in any Award Agreement shall confer upon any Participant the right to
continue in the employ or service of the Company, or interfere in any way with
the rights of the Company to terminate a Participant’s employment or service at
any time, with or without cause.

 

15.17                 Miscellaneous.  Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
of the Plan or any provisions hereof.  The use of the masculine gender shall
also include within its meaning the feminine.  Wherever the context of the Plan
dictates, the use of the singular shall also include within its meaning the
plural, and vice versa.

 

16

--------------------------------------------------------------------------------